Citation Nr: 0030205	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  94-45 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder of 
the feet, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to 
October 1968, including eight months in Vietnam.  This 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon that, in part, denied the appellant's claims for 
service connection for post-traumatic stress disorder (PTSD) 
and for a skin disorder of the feet secondary to Agent Orange 
exposure.  

The Board notes that the appellant's claim for service 
connection for a skin disorder of the feet had been denied on 
a direct basis in a rating action issued in March 1976, by 
the RO in New York, New York.  The appellant was notified of 
that denial that same month, but he did not appeal.  That 
rating decision is final and the skin disorder of the feet 
claim on a direct basis may be reopened only if new and 
material evidence has been secured or presented since the 
March 1976 rating decision.  Evans v. Brown, 9 Vet. App. 273 
(1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  The issue on 
appeal is therefore limited to that listed on the title page.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the agency of original jurisdiction.

2.  The appellant had active service in the Republic of 
Vietnam during the Vietnam era.

3.  The appellant did not engage in combat with the enemy 
during his active military service.

4.  The medical evidence reflects a diagnosis of PTSD, but 
there is no credible supporting evidence to verify or 
corroborate the appellant's alleged stressors during his 
active military service.

5.  There is no competent medical evidence showing that the 
appellant has any of the disorders specifically listed at 
38 C.F.R. § 3.309(e).


CONCLUSIONS OF LAW

1.  The appellant's PTSD was not incurred during service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, and 3.304(d) and (f) (1998) (as amended, 64 
Fed. Reg. 32807-32808 (June 18, 1999)).

2.  The appellant's claim for service connection for a skin 
disorder of the feet, claimed as due to Agent Orange, is 
legally insufficient.  38 U.S.C.A. §§ 1110, 1116 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In the 
absence of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  PTSD claim.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The Board notes that the diagnostic criteria, including those 
related to stressors, set forth in THE AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by the VA during the pendency of this appeal.  
38 C.F.R. § 4.125.  

According to the updated criteria, a diagnosis of PTSD 
requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  The 
appellant's claim must therefore be reviewed under the new 
regulatory provisions, as well as those in effect when he 
filed his claim.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In that regard, it is also noted that while this 
case was undergoing development, the provisions of 38 C.F.R. 
§ 3.304(f) were amended.  See 38 C.F.R. § 3.304(f) (2000).  
Also, while this case was pending, the General Counsel of the 
VA promulgated a Precedent Opinion defining when a veteran 
had "Engaged in Combat with the Enemy."  See VAOPGCPREC 12-
99 (1999).

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id. The occurrence of a stressor is an adjudicatory 
determination.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304 (2000).  

The holding in Gaines v. West, 11 Vet. App. 353 (1998), a 
case that supplemented the Cohen case, extends the current 
standard for adjudication of claims such as the appellant's 
on the merits by requiring that consideration be given to the 
reported participation in designated campaigns in the 
determination of whether the veteran engaged in combat with 
the enemy, in addition to an analysis of sworn testimony 
recalling combat events, the application of 38 U.S.C.A. 
§ 1154(b) regarding the need for corroboration, and a 
discussion of the application of the-benefit-of-the-doubt 
rule.  See Gaines, 11 Vet. App. at 358-60.

The appellant's military personnel records show that he was 
in Vietnam from February 6, 1968 to October 11, 1968.  He was 
attached as a duty soldier to the HHD, USASUPCOM, from 
February 6, 1968 to March 3rd, when the DA Form 1 for that 
date from the 147th Field Service Company indicates he was 
assigned to that unit.  His service personnel records 
indicate that his Military Occupational Specialty (MOS) while 
he was with the 147th was 76A10, laundry clerk.  He received 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Republic of Vietnam Campaign Medal.  He was 
not awarded any bronze service stars which indicate presence 
in a combat zone during a named campaign.

The appellant described a number of stressors in his 
responses to a PTSD questionnaire submitted in September 
1992.  He reported work involving contact with bodies shipped 
back from Vietnam; being at an airstrip that was being 
bombed; coming under fire every night; killing people; a bus 
exploding in front of his convoy vehicle; seeing Marines die 
while waiting for medical treatment; observing the harassment 
of another soldier; seeing a friend being badly burned; and 
seeing a soldier right after a grenade blew off his hand.

The appellant underwent a VA PTSD examination in September 
1992.  After noting that it was difficult to interpret the 
appellant's history, the examiner rendered Axis I diagnoses 
of dysthymia and PTSD, mild.  During the examination the 
appellant described several traumatic incidents, including 
coming under fire; seeing the head of a sergeant blown off; 
being in a convoy and seeing the bus in front of his vehicle 
blow up; killing people; being in a helicopter in which a 
passenger was wounded by a bullet from the ground; driving a 
truck in which a friend was killed in the back; incidents 
involving decapitation of the enemy by members of his unit; 
performing minesweeping on foot; and seeing a friend after 
part of his face had been blown off.

The appellant's VA outpatient treatment records dated in 1992 
show that he received counseling on a regular basis in the 
Mental Health Clinic.  The counselor's notes indicate that 
the appellant was struggling with family and financial 
problems, some severe in nature.  There is little or no 
mention of his military experiences.  A VA medical record 
indicates that the appellant was admitted to a VA medical 
center in March 1995 with an admitting diagnosis of PTSD.

The appellant also testified concerning stressful incidents 
he experienced in Vietnam during his May 1994 personal 
hearing at the RO.  He recounted an incident in which he 
fired his weapon and apparently killed some local people who 
were later said to be the enemy.  He said that he was angry 
because he was almost court-martialed for the incident. He 
also described the blowing up of a civilian bus near his 
convoy vehicle and the death of a sergeant in front of him.  
The appellant further testified that he saw Marines who died 
and that before he was sent to Vietnam, he had to take flags 
and uniforms to a warehouse where bodies coming back from 
Vietnam were.  See Hearing Transcript pp. 29-33.  

In attempting to verify the appellant's stressors, documents 
were obtained by the RO from the Environmental Support group 
(ESG) (now called the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR)).  A May 1994 letter from ESG 
indicated that the appellant's unit included soldiers with 
the names given by the appellant, but that the Army casualty 
lists did not show that soldiers with these names in the 
147th were wounded or killed during the appellant's Vietnam 
tour of duty.  The operational reports for the first quarter 
of 1968 show that, on February 29, 1968, 13 soldiers departed 
from the 147th on temporary duty (TDY) to Chu Lai.  The 
morning reports show that the appellant reported to the 147th 
on March 3, 1968.  The operational reports for the first 
quarter of 1968 do not show any attacks on the battalion 
other than 12 rounds of rocket fire in the small arms storage 
area on January 31, 1968.  The ESG noted that they were 
unable to verify whether or not the appellant was on 
perimeter guard duty or patrols, or whether or not he 
participated in killing the enemy.  

In this case, the evidence of record does not demonstrate 
that the appellant engaged in combat with the enemy.  As for 
the alleged stressors described in the record, other than the 
appellant's own statements, there is no competent evidence 
regarding the claimed inservice stressors in the claims file.  
In fact, the three stressors described over and over by the 
appellant in his hearing testimony and in his written 
statements concerning named individuals from his unit being 
killed and/or wounded right in front of him are not 
corroborated by the casualty records of his unit.

The appellant alleges that he engaged in combat with the 
enemy during service while serving on perimeter guard duty.  
A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The Court has held that:

"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (1998) (as 
amended, 64 Fed. Reg. 32807-32808, June 18, 1999)).  Before 
this provision applies, the Board must make a specific 
finding that the appellant was engaged in combat with the 
enemy.  See Zarycki.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  In other 
words, the claimant's assertions that he "engaged in combat 
with the enemy" are not sufficient, by themselves, to 
establish this fact.

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the veteran must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the veteran served in a "combat area" 
or "combat zone" does not mean that he himself engaged in 
combat with the enemy.  Id.  Moreover, a general statement in 
the veteran's service personnel records that he participated 
in a particular operation or campaign would not, in itself, 
establish that he engaged in combat with the enemy because 
the terms "operation" and "campaign" encompass both combat 
and non-combat activities.  Id.  Whether or not a veteran 
"engaged in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  

In other words, the claimant's assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  In determining whether or not the 
veteran was engaged in combat with the enemy, the Board notes 
that the provisions of 38 C.F.R. § 3.304(f) have recently 
been changed as a result of the Cohen decision.  Formerly, it 
provided that if the claimed stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or was awarded the Purple Heart, Combat Infantry 
Badge, or similar citation would be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  In Cohen, the Court noted that 
the corroborating evidence no longer was restricted to 
service department records.  However, there is no restriction 
precluding the Board from using the absence of service 
department records as a factor for determination.  Cohen, 10 
Vet. App. at 142-143.

As noted above, the appellant's military personnel records 
reflect that he was awarded the National Defense Service 
Medal, the Republic of Vietnam Campaign Medal, and the 
Vietnam Service Medal.  A National Defense Service Medal was 
awarded if a veteran served honorably between January 1, 
1961, and August 14, 1974.  UNITED STATES OF AMERICA DEPARTMENT OF 
DEFENSE MANUAL OF MILITARY DECORATIONS AND AWARDS, Appendix D at D-17, 
July 1990.   A Vietnam Service Medal was awarded if a veteran 
served between July 4, 1965 and March 28, 1973, in Vietnam or 
in Thailand, Laos, or Cambodia in direct support of the 
operations in Vietnam.  Id. at D-20.  A Republic of Vietnam 
Campaign Medal was awarded to all service personnel within 
the cited theater, and it does not rule in, or rule out, 
combat.  UNITED STATES OF AMERICA DEPARTMENT OF DEFENSE MANUAL OF 
MILITARY DECORATIONS AND AWARDS, at 7-7, September 1996.

In this case, for the following reasons, the Board finds that 
the appellant did not engage in combat with the enemy.  
First, his military occupational specialty of laundry clerk 
while in Vietnam does not indicate combat service.  Although 
it is possible that he engaged in combat with the enemy, none 
of the unit records obtained pursuant to development actions 
in this case reveal the incidents he described.  There is no 
support in his military records for his allegation that he 
was involved in any combat activity.  Second, none of the 
appellant's awarded medals or decorations showed active 
combat involvement.  Some of his awards do not specifically 
rule in, or, for that matter, rule out, participation in 
combat with the enemy.  However, when they are considered in 
conjunction with his location and military occupational 
specialty during the relevant time period, there is no 
likelihood that one of these awards was actually awarded for 
combat.

The preponderance of the evidence of record is against 
finding that the appellant engaged in combat with the enemy, 
and there is no reasonable doubt on this issue that could be 
resolved in his favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether he engaged in combat with the enemy in Vietnam.  
Therefore, although the evidence shows that the appellant 
served overseas in Vietnam during the Vietnam era, the 
evidence does not support the conclusion that he engaged in 
combat with the enemy, and the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources.  Moreau v. Brown, 9 
Vet. App. 389 (1996).  However, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
Court) has held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163 (1996).  His lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).  There 
is nothing corroborating the appellant's claimed stressors.  
In fact, the appellant's unit records from the 147th Field 
Service Company showed that the appellant was not assigned to 
the unit when a group from that unit was sent on TDY to Chu 
Lai and that there were no casualties by the names he gave 
during his time in Vietnam.  Accordingly, there is no 
credible supporting evidence that the claimed stressors 
actually occurred.

Therefore, the Board concludes that the appellant's 
assertions alone are of insufficient probative value to meet 
the second element required to establish service connection 
for PTSD, credible supporting evidence that the claimed in-
service stressor(s) actually occurred.  In view of the 
foregoing, the Board concludes that while a diagnosis of PTSD 
is established by the medical evidence, a preponderance of 
the evidence is against this claim on the basis that 
verification of the alleged stressors has not been satisfied, 
for the reasons detailed above.  

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of PTSD that are due 
to stressors while in service.  However, the evidence does 
not indicate that he possesses medical expertise.  He is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for PTSD.  Although 
diagnoses of PTSD are of record, there is no evidence of 
record corroborating that the alleged inservice stressors 
actually occurred, and there are no specific details of 
record indicating that any of the alleged stressors could be 
verified by competent evidence.  The appellant is not 
entitled to the application of the benefit of the doubt; 
there is no reasonable doubt on this issue that could be 
resolved in his favor.  See 38 U.S.C.A. § 5107(b).  
Accordingly, service connection for PTSD is not warranted.

II.  Agent Orange claim.

The service medical records are devoid of any reference to 
complaints of, diagnosis of, or treatment for, any skin 
disorder involving the appellant's feet.  The appellant first 
filed a claim for benefits in December 1968; the VA Form 21-
526 he then submitted contains no mention of any skin 
disorder.  A September 1970 VA hospital summary does not 
include a record of any physical findings related to a skin 
disease of the feet.  The report of a September 1992 VA 
examination contains a diagnosis of tinea pedis with 
hyperkeratosis and fissuring of the feet.  VA outpatient 
clinic records dated in February 1993 indicate that the 
appellant was diagnosed with plantar hyperkeratosis of both 
feet.  The evidence of record does not contain any other 
diagnosis pertaining to the skin pathology of the appellant's 
feet.

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6).  
Regulations provide a list of diseases that are considered to 
be associated with herbicide exposure for purposes of 
presumptive service connection.  The following diseases shall 
be service connected if the veteran was exposed to an 
herbicide agent during active service, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, and provided further 
that the requirements of 38 C.F.R. § 3.307(d) are satisfied: 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft-tissue sarcoma, multiple 
myeloma, and certain respiratory cancers.  Where chloracne or 
other acneform disease consistent with chloracne or porphyria 
cutanea tarda becomes manifest to a compensable degree within 
one year of the last date on which the veteran was exposed to 
an herbicide agent during active service; where respiratory 
cancer becomes manifest to a compensable degree within thirty 
years of the last date on which the veteran was exposed to an 
herbicide agent during active service; and where Hodgkin's 
disease, non-Hodgkin's lymphoma, soft-tissue sarcoma, or 
multiple myeloma becomes manifest to a compensable degree any 
time after service, service incurrence will be presumed.

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim shall fail.  The 
VA Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341 (1994).

The appellant's claim for service connection for a skin 
disorder of both feet, variously diagnosed as tinea pedis and 
hyperkeratosis, claimed as due to Agent Orange exposure, must 
be denied.  The appellant did serve in the Republic of 
Vietnam.  However, there is no competent medical evidence 
showing that he has any of the disorders specifically listed 
at 38 C.F.R. § 3.309(e).  Neither tinea pedis nor 
hyperkeratosis is one of the presumptive diseases recognized 
as attributable to Agent Orange under the applicable 
regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  The only 
skin disorder entitled to the presumption of service 
incurrence due to Agent Orange exposure is chloracne or other 
acneform disease consistent with chloracne.  The evidence 
does not show such a skin disorder; therefore, the appellant 
is not entitled to a presumption for the claimed 
disorder/symptoms as being etiologically related to exposure 
to herbicide agents used in Vietnam.  See 38 C.F.R. 
§ 3.307(a)(6)(iii); see also McCartt v. West, 12 Vet. App. 
164, 168 (1999) (both service in the Republic of Vietnam and 
diagnosis of one of the listed diseases pursuant to 38 C.F.R. 
§ 3.309(e) are required to establish entitlement to the 
presumption of exposure to herbicide agent in service).  

Therefore, as a matter of law, the appellant cannot receive 
the benefit of a rebuttable presumption that the tinea pedis 
or the hyperkeratosis was caused by his exposure to Agent 
Orange.  To the extent the law is dispositive of an issue on 
appeal, the claim lacks legal merit.  See Sabonis v. Brown, 6 
Vet. App. 427, 430 (1994).


ORDER


Service connection for PTSD is denied.

Service connection for a skin disorder of the feet, claimed 
as due to Agent Orange exposure, is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

